Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Claims 12,14-19,21-31,34 and 35 are pending. Claims 1-11,13,20,32 and 33 have been cancelled. Claim 27 has been amended. Claim 35 is new.

The rejection of Claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claims. 

All other prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12,14,16-19,21-24,26,28-31, and 34    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via spraying or padding or any known finishing application and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric in an amount of 0.1-30% by weight of the fabric (paragraph 0029).   Dunn teaches exhaust application into the fabric at 0.1-30% by weight of the fabric of the antimicrobial (0028). No cross linking agent or chitosan is used or required.
 Dunn does not specify exhaust liquor temperature  or the non-leaching definition of claim 29 and the reduction value of claim 31 as tested by EPA protocol 90072PA4..
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 60°C and below boiling which for a water based solution would be 100°C, for 30 minutes (paragraph 0182) and washing for up to 30 wash cycles  and tested for Staphylococcus aureus 6538 (paragraph 0184) in steps of 5 in accordance with ASTM E 2 (log 2= 99%) after 30 washes (paragraph 0131) and reduction in germ count by just below 3 or 4 decimal powers (paragraph 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by exhausting the antimicrobials onto the fabrics at temperatures above 60°C and below boiling because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing.  
Regarding the properties of claims 29-31, tested for Staphylococcus aureus in steps of 5 in accordance with ASTM E 2149, 10and treating similar textiles with similar antimicrobials used at similar concentrations on similar fabrics would be expected to produce similar reductions of pathogens claimed. Bender teaches log 3 and 4 reductions (log 3=99.9%; log 4 =9.99%) or greater of Staphylococcus 6538 as tested by ASTM E 2149 after 10, 20 and 30 wash cycles which are 99.99%. It would be obvious to optimize to maximal reduction of germs such as Staphylococcus 6538 with protocols such as EPA protocol 9972PA4 as both Dunn and Bender recognize the need to provide durable, non-leaching antimicrobial benefits which are wash durable due to the fixation and bonding of the antimicrobial to the textile. Germ reduction would be considered a result effective variable to be optimized through routine experimentation. 
.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Goshi (JP2011094283).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach propiconazole.
Goshi teaches textile antibacterial finishing methods comprising treating textiles with .0.1-2% propiconazole (paragraphs 0012-0013,0023,0030).  Goshi teaches applying the composition to the textile by exhaustion in a bath at 60-160 degrees C for 10-120 minutes (paragraph 0050). Goshi teaches treating synthetic fibers (paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by incorporating propiconazole at 0.01-2% as Goshi teaches this is an effective antimicrobial for  providing antimicrobial benefits to synthetic fibers under the claimed exhaustion for 10-120 minutes at 60-160 degrees C and provides good penetration of the antimicrobial composition into .

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of McDaniel (US 8,618,066).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach second antimicrobial liquor application process.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by using a second application of an antimicrobial agent followed by drying and curing as McDaniel teaches this is conventional practice to enhance surface deposition of the antimicrobial for more complete coverage and germ reduction capability.

Claims 12,14,16-19,21-26 and 28-31    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Lin (US 2008/0102217).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach polyglucosamine.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by incorporating polyglucosamine such as chitosan at the claimed concentrations as Lin teaches chitosan is effectively and durably covalently bound to similar fabrics for wash durable and efficient germ reduction of staphylococcus aureus to a log 6 reduction. Adding another antimicrobial known to be effective for providing antimicrobial benefits to similar fabrics would be obvious for a broader range of microbe killing.

Claim 35  is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and McDaniel (US 8,618,066) and further in view of Lin (US 2008/0102217).
Dunn, Bender and McDaniel are relied upon as set forth above.
Dunn, Bender and McDaniel do not teach polyglucosamine.
Lin teaches textile antibacterial finishing methods comprising treating textiles such as polyester and cellulose (paragraph 0080) with chitosan (polyglucosamine, paragraph 0092,0077)  and covalently bonding it to the fibers to provide durable biocide activity against pathogenic microorganisms such as Staphylococcus aureus (paragraphs 0031-0039;0053;0075) to produce a 6 log reduction after 20 washes (paragraphs 0104-0105).  
.

Claims 12,16-19,21-24,26,28-31, and 34    are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2005/0080044) in view of Bender (US 2010/0115706).
Mao teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0130-0132) to make them antimicrobial (paragraph 0002) comprising applying polyhexamethylene biguanide (paragraph 0091) by exhausting at 20-100 degrees C (paragraph 0129) or padding at 40-200% by weight fiber liquor pickup and heating at preferably 150-200 degrees C (paragraph 0127). Mao teaches applying the antimicrobial and drying at room temperature followed by heating at 170 degrees C for 5 min (paragraph 0146). Dunn teaches efficacy of the antimicrobial agents against Staph. Aureus or E. coli after 20 and 30 washes (paragraph 0160). No cross linking agent or chitosan is used or required. Mao teaches mixing which would form a homogeneous mixture with the solvent 
Mao does not specify quaternary ammonium organosilanes or the non-leaching definition of claim 29 and the reduction value of claim 31 as tested by EPA protocol 90072PA4.
2 (log 2= 99%) after 30 washes (paragraph 0131) and reduction in germ count by just below 3 or 4 decimal powers (paragraph 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Mao by exhausting the claimed concentration of antimicrobials onto the fabrics at temperatures above 60°C and below boiling because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing and Mao teaches exhausting in an overlapping temperature range followed by drying and curing at 150-200 degrees C for 5 min. Regarding the times and the temperatures of application of antimicrobials, drying and curing, these can be determined through routine experimentation to one of ordinary skill in the art as they determine how much antimicrobial agent and protection based on the amount applied and the exhaustion time and temp determines how much penetrates into 
Regarding the properties of claims 29-31, tested for Staphylococcus aureus in steps of 5 in accordance with ASTM E 2149, 10 and treating similar textiles with similar antimicrobials used at similar concentrations on similar fabrics would be expected to produce similar reductions of pathogens claimed. Bender teaches log 3 and 4 reductions (log 3=99.9%; log 4 =9.99%) or greater of Staphylococcus 6538 as tested by ASTM E 2149 after 10, 20 and 30 wash cycles which are 99.99%. It would be obvious to optimize to maximal reduction of germs such as Staphylococcus 6538 with protocols such as EPA protocol 9972PA4 as both Dunn and Bender recognize the need to provide durable, non-leaching antimicrobial benefits which are wash durable due to the fixation and bonding of the antimicrobial to the textile. Germ reduction would be considered a result effective variable to be optimized through routine experimentation. 
	Regarding the dynamic viscosity, it would be within routine skill in the art to arrive at these parameters through routine experimentation as Mao teaches that formulation can be diluted in aqueous medium to a concentration of 2g/L to 100 g/L (paragraph 0096). Dynamic viscosity would impact the penetration of the composition into the textile and therefore bonding and fixation to the textile and would be considered a result effective variable and could be optimized through routine experimentation. Since the compositions comprise similar ingredient in similar proportions, the composition would be expected to have a similar dynamic viscosity.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 12,14-19,21-31,34 and 35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14,18 and 22-25 of copending Application No. US 15/686643. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping method steps, temperatures and antimicrobial components and no chitosan or crosslinking is required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12,14-19,21-31 and 34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-20 of copending Application No. US 17/216882. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping method steps, temperatures and antimicrobial components and no chitosan or crosslinking is required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 12,14-19,21-31 and 34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,9-11 and 16 of copending Application No. US 17/215370. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping method steps, temperatures and antimicrobial components and no chitosan or crosslinking is required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12,14-19,21-31 and 34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. US 17/215070. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping method steps, temperatures and antimicrobial components and no chitosan or crosslinking is required.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed regarding the ODP rejection are not persuasive as the claims of the instant application are open to additional steps such as padding do not prevent these steps from being present. The claim language of US 15/686643 includes all the claimed steps and therefore is sufficient to meet the claimed limitations. 
Applicant's arguments filed regarding Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706) have been fully considered but Dunn clearly teaches applying the antimicrobials by an exhaust process (paragraph 0028) and drying and curing to fix the antimicrobial agent to the fabric (paragraph 0029). Dunn clearly teaches that the finishing process is not limited to antimicrobial agents and binders and padding, spraying, foam, etc. are just examples of methods of application (paragraph 0029). Bender teaches that after exhaust antimicrobial application the antimicrobials are dried and cured if needed. Using convention known drying and curing temperature ranges in any type of finishing process, and the examiner would argue exhaust dyeing is a type of finishing process, would be obvious as Dunn teaches antimicrobials are fixed to the substrate using drying and curing and Bender teaches exhaustion of antimicrobials is followed by drying and curing. Dunn teaches in dyeing and finishing the same amounts of the same antimicrobials are applied to the same fabric substrates so similar temperatures would be used to fix identical compounds in identical amounts to the same fabric substrate.  
Dunn allows for selection from the 212-430 degree F temperature (100-221°C) through routine experimentation by one of ordinary skill in the art. Selection from a range is obvious absent unexpected results demonstrated through comparative data for a particular subset of the range. Applicant alleges the unexpected data results of selection from the range on pages 85-96 of the specification from page 92-84 and Figures 9-14. The examiner argues this data is not commensurate in scope with the claims as the claim is much broader than the scope of the data. The claims are to any fabric but the data are for Example A: 100% cotton treated with 1% poyhexamethylene biguanide, 0.8% dimethyloctadecyl[3-(trimethyloxysilyl)propyl] ammonium chloride and 1% polyglucosamine and Example B: 65%polyester/35%cotton using 0.35% The examiner suggests to overcome the prior art of record, applicant amend the claims to include 0.2-5% owf antimicrobial, 75-95 degrees temp for exhaustion and 50-90minutes for treatment as applicant’s specification demonstrates these parameters provide the fabric with an unexpected log reduction of antimicrobial performance as demonstrated in Tables I.1.(2), I.2., I.3., I.4.,I.5.,I.2 (1).II.2.(1), II.2.(2), II.2(3),II.3. It is noted from these data that particular times, temperatures and concentrations are necessary to achieve unexpected results, not just curing times of 160-190 degrees C.
Bender is only relied upon for the teaching of a single bath process with exhaustion at 80°C that includes antimicrobials and therefore allows for exhaustion of the 
McDaniel explicitly teaches that when semi-porous materials such as fabrics are treated it is within the scope of the invention to impregnate the substrate with the antimicrobial and the liquidity of the composition is capable of penetrating into the pores of the substrate, therefore the antimicrobial is deposited onto the internal surfaces as well as the exterior ones (column 35, lines 20-40). This directly rebut applicant’s argument that the coatings are simply surface coatings as they are definitively taught by McDaniel as impregnating agents of the internal spaces of the porous fiber. One of ordinary skill in the art would clearly have been motivated to apply the antimicrobial treatment internally and to the surface and use repeat applications and different techniques as needed to ensure inhibiting microbe growth inside and on the surface of any fabric, especially those outdoors as McDaniel clearly teaches indoor and outdoor materials such as fabrics and stone walls are susceptible to mold. Since stone and fabrics are listed together it is understood that they can be treated similarly by the impregnation methods, including porous outdoor concrete and outdoor and indoor fabrics (column 34, lines 24-38). McDaniel is not relied upon for the exhaustion step taught by Dunn but for the additional step of padding and multiple coatings.   The examiner strongly argues McDaniel clearly recognizes multiple treatments for any type of substrate including textile fabrics and using different methods to reach more effectively different areas of the fabric would be obvious. 
Regarding Lin, using a known antimicrobial in combination with other effective antimicrobials to produce a single composition for providing antimicrobial efficacy to fabric is obvious to get broader spectrum coverage over the textile. 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AMINA S KHAN/Primary Examiner, Art Unit 1761